Exhibit 10.21

 

May 19, 2003

 

PERSONAL AND CONFIDENTIAL

 

Thomas V. Croal

18742 Monte Vista Circle

Villa Park, CA 92861

 

Re:                               Resignation Agreement

 

Dear Tom:

 

This Letter Agreement (“Agreement”) sets forth the terms and conditions of your
resignation from InSight Health Services Corp. (“InSight” or “Company”).  Your
resignation from InSight is effective today, May 19, 2003.  Accordingly, as of
5:00 p.m. today, you will be relieved of any and all duties as an employee of
the Company.  InSight appreciates your service to the Company and sincerely
wishes you the very best in your future endeavors.  InSight will pay you earned
wages, thirty (30) days wages in lieu of notice and any unused accrued vacation
through today, regardless of whether you sign this Agreement.

 

In consideration of the mutual covenants and promises made in this Agreement,
you and InSight agree as follows:

 

Resignation.  Your resignation from InSight is effective as of 5:00 p.m. on May
19, 2003. A press release identical to Exhibit A attached hereto will be
released by the Company on or about Tuesday, May 20, 2003.

 

Separation Payments.  In addition to your final paycheck and any unused accrued
vacation, and in consideration for your signing this Agreement, InSight agrees
that, beginning on the Company’s first regular payday that is more than eight
(8) days after you sign this Agreement without revocation, it will pay you
separation payments equal to your annual salary at the time of resignation for a
period of twelve (12) months (“Separation Payments”). These Separation Payments
will be made in approximately equal payments on the Company’s regular paydays
for the payment period.  All applicable state and federal tax withholding and
other lawful deductions will be taken from the gross amount of said checks.

 

--------------------------------------------------------------------------------


 

The Separation Payments will be sent to your home address as set forth above on
this Agreement.

 

InSight 401(K) Plan Match. As further consideration for signing this Agreement,
if the Company makes the discretionary match to the InSight 401(K) Plan for the
fiscal year ending June 30, 2003 and if permitted by the plan, InSight agrees
that it will contribute eleven- twelfths (11/12) of an applicable match to your
account.

 

Bonus. As additional consideration for signing this Agreement, InSight agrees
that it will pay you eleven-twelfths (11/12) of any bonus for the fiscal year
ending June 30, 2003 in accordance with InSight’s executive bonus policy, a copy
of which is attached hereto as Exhibit B.

 

Compliance with Stock Option Agreements.  In accordance with the Stock Option
Agreement (i) executed by you and InSight Health Services Holdings Corp.,
(“IHSHC”) on June 29, 2001 (the “June 29th Stock Option Agreement”), and (ii)
between you and IHSHC, but unexecuted by you, dated October 17, 2001 (the
“October 17th Stock Option Agreement” and together with the June 29th Stock
Option Agreement, the “Stock Option Agreements”), you agree to comply in full
with their terms. Additionally, you are party to the Third Amended and Restated
Stockholders Agreement, dated October 10, 2002, by and among IHSHC and the
stockholders of IHSHC signatory thereto (the “Stockholders Agreement” and
collectively with the Stock Option Agreements, the “Stock Agreements”).

 

Call on Vested Options. You hereby agree and acknowledge that IHSHC has elected
to exercise its option to purchase all of the Subject Securities (as defined in
the Stockholders Agreement) owned by you in accordance with Section 2.5 of the
Stockholders Agreement. Your Subject Securities consists of Vested Options (as
defined in the Stockholders Agreement) to purchase 52,500 shares of IHSHC common
stock pursuant to the June 29th Stock Option Agreement (the “Rollover Options”)
and Vested Options to purchase 3,500 shares of IHSHC common stock pursuant to
the October 17th Stock Option Agreement (the “Performance Options”). You hereby
agree and acknowledge that the Call Price (as defined in the Stockholders
Agreement) for the Rollover Options shall be $19.07 per share and the Call Price
for the Performance Options shall be $19.07 per share. Accordingly, pursuant to
Section 2.5 of the Stockholders Agreement, upon receipt by you of the aggregate
Call Price for your Subject Securities of $565,495.00, less applicable state and
federal withholdings and other lawful deductions, the Stock Option Agreements
shall terminate and be of no further force and effect, your rights in

 

2

--------------------------------------------------------------------------------


 

and to the Subject Securities shall cease and you shall surrender your Stock
Option Agreements and any other documents evidencing ownership in Subject
Securities to IHSHC for cancellation.

 

Benefits.  As additional consideration for signing this Agreement, the Company
agrees to continue the employee benefits specified in this provision until the
first of the following occurs: (a) expiration of the twelve (12) month period
following the date of your resignation; or (b) until you are eligible for
employment benefits as the result of full-time employment with another
employer.  The benefits you will receive during the applicable period are life
insurance, medical, health and accident, and disability plans or programs
covering you and any dependents under the same terms and conditions as if you
had not resigned, including any required co-payments.  The Company’s agreement
to provide these benefits during the applicable period is contingent upon your
participation being permissible under the general terms and provisions of such
plans and programs and contingent upon the Company’s right to amend or terminate
any employee benefit plans which are applicable generally to the Company’s
employees.   In the event of either of these contingencies, you will cease to
receive these benefits effective the date of the occurrence of the contingency. 
However, in such an event, the Company agrees to arrange to provide you with
benefits substantially similar to those you were receiving at the time of your
resignation for the applicable period or its remainder.

 

Outplacement Services. As yet additional consideration for signing this
Agreement, the Company agrees to provide you with outplacement counseling
services through a firm selected by the Company for a period of three (3)
months. If you are not employed by the end of the three (3) month period, the
Company will provide you with a further three (3) months of outplacement
counseling services. Your outplacement counseling benefits and limitations will
be explained in a separate document.

 

Release.  You hereby release and discharge InSight and its divisions,
affiliates, parents (including IHSHC), subsidiaries, predecessor and successor
corporations, and the past and present directors, officers, management
committees, shareholders, agents, servants, employees, representatives,
administrators, partners, general partners, managing partners, limited partners,
benefit plan fiduciaries and administrators, assigns, heirs, successors or
predecessors in interest, adjustors, and attorneys, from all rights, claims,
causes of action, and damages, both known and unknown, in law or in equity,
concerning and/or arising out of your employment with InSight prior to the date
of this Agreement, the Stock Agreements and any other agreement between you and
IHSHC and/or any of its subsidiaries, predecessor or successor corporations,

 

3

--------------------------------------------------------------------------------


 

affiliates or shareholders (other than this Agreement) which you now have, or
ever had, including, but not limited to, any rights, claims, causes of action or
damages arising under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of 1967, the Older Workers’ Benefit Protection
Act, Employee Retirement Income Security Act, the Americans with Disabilities
Act, the California Industrial Welfare Commission Wage Orders, the California
Fair Employment and Housing Act, and the California Labor Code.

 

You hereby waive and relinquish all rights and benefits afforded by California
Civil Code section 1542.  You understand and acknowledge the significance and
consequences of this specific waiver of section 1542.  California Civil Code
section 1542 states as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known to him must have materially affected his settlement with the debtor.

 

Continuing Obligations to Company.  You understand and agree that you have
continuing obligations to the Company under Section V of the Executive
Employment Agreement executed by you and effective on June 29, 2001
(“Section V”).  You further understand and agree that should you breach any
provisions thereunder, the Company has the right to terminate any and all of its
obligations under this Agreement effective immediately.  This right is in
addition to any other rights or remedies to which the Company is entitled for
your breach of Section V.  A copy of Section V is attached hereto as Exhibit C
for your ease of reference.

 

Return of InSight Property; Expenses.  As set forth in Section V, you agree to
immediately return all Company property and equipment in your possession or
under your control.  You must immediately submit to InSight all outstanding
business expenses incurred on or before May 19, 2003, for reconciliation and
payment in accordance with the Company’s policies.

 

Legal Representation.  You and InSight each acknowledge that you have had the
opportunity to receive the advice of independent legal counsel prior to the
execution of this Agreement and the opportunity to receive an explanation from
legal counsel of the legal nature and effect of this Agreement, and you have
fully exercised that opportunity to the extent desired and you understand the
terms and provisions of this Agreement and its nature and effect.  You further
represent that

 

4

--------------------------------------------------------------------------------


 

you are entering into this Agreement freely and voluntarily.

 

No Admission of Liability.  Nothing contained in this Agreement or the fact that
InSight has signed this Agreement shall be considered as admission of any
liability whatsoever by InSight.

 

Confidentiality.  As a material inducement to InSight to enter into this
Agreement and as an indivisible part of the consideration to be received for
entering into this Agreement and for the performance of obligations under this
Agreement by each party to this Agreement, you agree that you will not disclose,
disseminate, and/or publicize or cause or permit to be disclosed, disseminated,
and/or publicized, any of the specific terms of this Agreement, any claims or
allegations or the basis for any claims or allegations, which were or could have
been made against InSight and its divisions, affiliates, parents (including
IHSHC), subsidiaries, predecessor and successor corporations, and the past and
present directors, officers, management committees, shareholders, agents,
servants, employees, representatives, administrators, partners, general
partners, managing partners, limited partners, benefit plan fiduciaries and
administrators, assigns, heirs, successors or predecessors in interest,
adjustors, insurers, and attorneys, which concern and are within the scope of
this Agreement, directly or indirectly, specifically or generally, to any
person, corporation, association, governmental agency, or other entity except:
(a) to the extent necessary to report income to appropriate taxing authorities;
(b) in response to an order of a court of competent jurisdiction or a subpoena
issued under authority thereof; (c) in response to any subpoena issued by a
state or federal governmental agency; or (d) as otherwise required by law.

 

Non Disparagement.  As a material inducement to InSight to enter into this
Agreement, you agree that you will not make any negative or disparaging comments
about InSight or IHSHC.  Those familiar with this Agreement at InSight agree
that they will not make any negative or disparaging comments about you.

 

Other Agreements.  Except for Section V (as defined above), the Stock Agreements
(as defined above), the InSight 401k Plan, and the Amended and Restated
Indemnification Agreement executed by you and the Company effective October 17,
2001, this Agreement supercedes any and all other agreements, understandings,
negotiations, or discussions, either oral or in writing, express or implied,
among you and the Company and IHSHC.

 

Entire Agreement.  This Agreement constitutes the full, complete, and exclusive
agreement between you and InSight with respect to the subject matter

 

5

--------------------------------------------------------------------------------


 

discussed herein.  This Agreement cannot be changed unless in writing, signed by
you, InSight, and IHSHC.

 

Waiver.  No waiver of any of the provisions of this Agreement shall be deemed,
or shall constitute, a waiver of any other provision, whether or not similar. 
No waiver shall constitute a continuing waiver.  No waiver shall be binding
unless executed in writing by the party charged with the waiver.

 

Severability.  In the event any provision of this Agreement shall be determined
to be unlawful, such provision shall be deemed to be severed from this Agreement
and every other provision of this Agreement shall remain in full force and
effect.

 

Governing Law.  This Agreement is made and entered into in the State of
California, and shall in all respects be interpreted, enforced, and governed
under the laws of said state.

 

Resolution of Disputes. Any controversy or claim arising out of or relating to
this Agreement, or any breach thereof, will be submitted to final and binding
arbitration in Orange County, California, before a mutually agreed upon
arbitrator from Judicial Arbitration and Mediation Services (JAMS), as the
exclusive remedy for such controversy or dispute. Judgment upon any award
rendered by the arbitrator may be entered in the Superior Court of the County of
Orange, State of California, which will have exclusive jurisdiction thereof. The
prevailing party in any proceeding brought to enforce the terms of this
Agreement will be entitled to recover from the other party all damages, costs
and expenses, including without limitation, attorneys’ and arbitrators’ fees,
incurred as a result of such action.  In agreeing to this arbitration, you
understand and agree that you are waiving the right to a jury trial as to any
issue(s) subject to this Agreement.  The decision of the arbitrator will be
bound by generally accepted legal principles, including but not limited to all
rules of law and legal principles concerning potential liability, burdens of
proof, and measure of damages found in all applicable California statutes and
administrative rules and codes, and all California case law.  The parties agree
that this provision does not limit their right to seek injunctive relief in the
threat of imminent and irreparable harm as a result of breach of this Agreement.

 

Consideration Period.  You have until 5:00 p.m. on Monday, June 19, 2003, or
twenty-one (21) days from receipt of this amended Agreement to consider it. 
InSight hereby advises you to consult with an attorney before signing this
Agreement.

 

6

--------------------------------------------------------------------------------


 

Revocation Period.  For a period of seven (7) days following the signing of this
Agreement, you may revoke this Agreement.  This Agreement does not become
effective or enforceable until the revocation period has expired without you
exercising your option to revoke.

 

Please acknowledge your understanding and acceptance of this Agreement by
signing this Agreement below and returning it to me no later than 5:00 p.m. on
Thursday, June 19, 2003, or on the twenty-first day from the date you receive
this amended Agreement.  I have signed an extra copy of this Agreement which is
attached for your records.

 

 

Sincerely,

 

 

 

 

 

/s/ Marilyn U. MacNiven-Young

 

 

Marilyn U. MacNiven-Young

 

Executive Vice President & General Counsel

 

InSight Health Services Corp.

 

 

 

Executive Vice President & General Counsel

 

InSight Health Services Holdings Corp.

 

 

 

 

Enclosures

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

Dated:  June 2, 2003.

/s/ Thomas V. Croal

 

 

Thomas V. Croal

 

7

--------------------------------------------------------------------------------